      Case 2:18-cv-00341 Document 13 Filed on 05/31/19 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 ARANSAS PRINCESS CONDOMINIUM                   §
 ASSOCIATION, INC.,                             §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §      CIVIL ACTION NO. 2:18-CV-341
                                                §
 LANDMARK AMERICAN INSURANCE                    §
 COMPANY                                        §
                                                §
        Defendant.                              §

                        JOINT MEDIATION REPORT AND
                 AGREED REQUEST FOR EXTENSION OF DEADLINES

TO THE HONORABLE COURT:

       Pursuant to the Court’s Scheduling Order dated December 17, 2018 (Dkt. No. 10),

Plaintiff Aransas Princess Condominium Association, Inc. and Defendant Landmark American

Insurance Company provide this report on the parties’ progress toward mediation.

       This is a first party commercial property insurance case concerning condominium

buildings in Port Aransas, Texas. The Plaintiff is claiming over $12 million in damage to the

property. To date the parties have exchanged nearly 20,000 documents. The parties anticipate

producing more documents. Both sides have provided initial expert reports, with a total of

thirteen (13) different retained experts being designated thus far, in addition to non-retained

experts. In light of the voluminous written and discovery to date, the parties are discussing a

workable deposition schedule for the fact witnesses and experts.

       The Final Pretrial Conference is currently scheduled for January 9, 2020. As the parties

work through the voluminous written discovery, expert discovery, and depositions, they

anticipate that they will be ready for mediation by mid-September 2019, and they have scheduled
      Case 2:18-cv-00341 Document 13 Filed on 05/31/19 in TXSD Page 2 of 3



a mediation in Corpus Christi with Greg Thompson of Thompson Law Office & Mediation

Center for September 12, 2019.

       In light of the progress through discovery to date and the anticipated voluminous written

discovery, expert discovery, and amount of depositions still to occur, the parties respectfully

request that the Court alter the following pre-trial deadlines:

       •   Discovery must be complete by: 9/30/2019, with the same caveat as contained in the
           current Scheduling Order that the parties may agree to conduct discovery beyond the
           deadline; and

       •   Dispositive Motions will be filed by: 10/18/2019.

       At this time, the parties have not requested a continuance of the Final Pretrial Conference

or trial date. Rather, they simply anticipate additional time to conduct discovery and to file

dispositive motions.

                                           Respectfully submitted,

                                           WINSTEAD PC

                                           By:       /s/ Bruce R. Wilkin
                                                 Jay W. Brown – Attorney in Charge
                                                 Texas Bar No. 03138830
                                                 jbrown@winstead.com
                                                 Bruce R. Wilkin
                                                 Texas Bar No. 24053549
                                                 bwilkin@winstead.com
                                                 600 Travis Street, Suite 5200
                                                 Houston, Texas 77002
                                                 Tel: (713) 650-8400
                                                 Fax: (713) 650-2400
                                                 ATTORNEYS FOR DEFENDANT
                                                 LANDMARK AMERICAN INSURANCE COMPANY

                                                 -and-
Case 2:18-cv-00341 Document 13 Filed on 05/31/19 in TXSD Page 3 of 3



                            THE SNAPKA LAW FIRM

                            By:       /s/ William J. Chriss
                                  William J. Chriss
                                  Texas Bar No. 04222100
                                  wjchrisspc@gmail.com
                                  Kathryn Snapka
                                  Texas Bar No. 18781200
                                  ksnapka@snapkalaw.com
                                  606 N. Carancahua, Suite 1511
                                  Corpus Christi, Texas 78403
                                  Tel: (361) 888-7676
                                  Fax: (361) 8848545
                                  ATTORNEYS FOR PLAINTIFF
                                  ARANSAS PRINCESS CONDOMINIUM ASSOCIATION
